Citation Nr: 0111302	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-00 005A	)	DATE
	)
	)


THE ISSUE

Whether a June 6, 1990, decision of the Board of Veterans' 
Appeals (Board) denying a claim of entitlement to a 
compensable schedular rating for post-operative residuals of 
an inservice right ankle injury should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had more than nine years of active military 
service, to include between November 1985 and September 1988.

This matter comes before the Board from a January 2000 motion 
submitted by the appellant's private attorney for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a June 6, 1990, Board decision that denied a claim of 
entitlement to a compensable schedular rating for post-
operative residuals of an inservice right ankle injury.

A review of the record reveals that the appellant initiated 
his appeal of a January 1999 denial, by the North Little 
Rock, Arkansas, Regional Office (RO), of a claim of 
entitlement to an initial rating exceeding 20 percent for a 
left shoulder disability,  but that the RO has yet to issue a 
Statement of the Case (SOC), so as to put the appellant in a 
position to decide whether he wishes to perfect this 
particular appeal or not.  See, Manlincon v. West, 12 Vet. 
App. 238 (1999).  Although the record shows that the 
appellant has perfected his appeal of the RO's denials of his 
claims for initial ratings exceeding 10 percent for right 
tarsal tunnel entrapment and dysthymic disorder, there remain 
procedural matters requiring clarification as to these 
issues.  Additionally, it is not clear whether the appellant 
has perfected his appeal of the issue of entitlement to 
service connection for pseudofolliculitis barbae, for which 
he was issued an SOC in April 2000.  None of these issues 
have been certified for the Board's appellate review, but it 
appears that this is because they are all in various stages 
of development at the RO.  Therefore, they will not be 
addressed at this time, but they are all referred back to the 
RO for appropriate action and any additional development 
indicated, to include clarification of whether the appellant 
wishes to have a Travel Board Hearing (which his private 
attorney seemed to indicate in two VA Form 9's in the file), 
association with the file of the transcripts of any 
additional RO hearings conducted in the years 2000 and/or 
2001, and clarification of whether the appellant has 
withdrawn his appeal as to any of these issues.


FINDINGS OF FACT

1.  In a June 6, 1990, decision, the Board denied a claim of 
entitlement to a compensable schedular rating for post-
operative residuals of an inservice right ankle injury, after 
finding that the medical evidence at the time demonstrated 
that the veteran's right ankle was essentially asymptomatic, 
with no current residual disability.

2.  In discussing the basis for his motion for revision or 
reversal of the Board's June 6, 1990, decision based on CUE, 
the appellant's private attorney has not referenced any error 
of fact or application of the law in that decision which was 
outcome-determinative.

3.  The advanced arguments have, in essence, only expressed 
disagreement as to how the facts were weighed and evaluated 
by the Board.


CONCLUSION OF LAW

The allegations advanced in support of the appellant's 
private attorney's January 2000 motion for revision or 
reversal of the Board's June 6, 1990, decision do not meet 
the pleading requirements for a valid claim of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:

In a June 6, 1990, decision, the Board denied the appellant's 
claim of entitlement to a compensable schedular rating for 
post-operative residuals of an inservice right ankle injury.  
The Board found that the evidence at the time demonstrated 
that the appellant's right ankle was essentially 
asymptomatic, with no current residual disability.  The Board 
accordingly denied the appeal, after concluding that the 
schedular criteria for a compensable evaluation for the post-
operative residuals of a right ankle injury had not been met.

In January 1999, the appellant's private attorney filed a 
motion for reconsideration of the Board's June 1990 decision, 
claiming that the Board's decision "constituted clear and 
unmistakable error."  He explained that the error consisted 
in the Board's having denied a compensable rating for the 
appellant's right ankle disability, in spite of evidence 
showing that "plantar flexion was 45% and his dorsiflexion 
was 15%," which he argued "would have warranted a 40% 
rating under [Diagnostic Code] 5270" of VA's Schedule for 
Rating Disabilities ("the Schedule"), 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5270.

By letter dated in June 1999, the Board denied the 
appellant's private attorney's motion for reconsideration, 
after explaining that Diagnostic Code 5270 of the Schedule 
"pertains to ankylosis of the ankle, that is, a state in 
which there is no motion of the joint.  The evidence in 1990 
did not show ankylosis of the ankle."

In September 1999, the appellant's private attorney filed 
with the United States Court of Appeals for Veterans Claims 
("the Court") a Notice of Appeal (NOA), with the intent to 
appeal the Board's June 1999 denial of his January 1999 
motion for reconsideration.  The Court issued an Order in 
December 1999, dismissing the appeal.  It was explained in 
that Order that the Court had no jurisdiction over the case 
because the NOA had been filed more than 120 days after the 
date stamped on the Board's June 1990 decision, and that, 
since the June 1999 Board's action denying reconsideration 
"[wa]s not [considered] a decision by the Board," said 
action could not be appealed to the Court, as only decisions 
by the Board are appealable to the Court.

In January 2000, the Board received a "motion for 
reconsideration under 38 U.S.C.A. § 7111(1)" from the 
appellant's private attorney, with a statement to the effect 
that "[w]e have set forth with sufficient allegations and 
averments why [the appellant] feels [that] the Board's [June 
6, 1990] decision ... constituted clear and unmistakable 
error."  The Board construed this statement as a motion for 
revision or reversal on the grounds of clear and unmistakable 
error, and advised the appellant, by letter dated in May 
2000, that such a request had been received and was being 
processed.  The appellant was also urged in that letter to 
review the VA rules applicable to this type of claim, "which 
can be found in title 38 of the United States Code at section 
7111, and in title 38 of the Code of Federal Regulations, 
beginning at section 20.1400," and to obtain, if he did not 
have it already, representation.  No further argument in 
support of this particular CUE motion has been received from 
either the appellant or his private attorney.

Legal Analysis:

At the outset, the Board notes that it has jurisdiction to 
determine whether CUE exists in a prior final Board decision:  
According to VA regulation, such review may be initiated by 
the Board on its own motion, or by a party to the decision.  
38 C.F.R. § 20.1400.  Also, a party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior final Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1409(d).

A claim of CUE is not a claim or application for VA benefits.  
Therefore, duties normally associated with such claims or 
applications, to include those pertaining to VA's duty to 
assist and the reasonable doubt doctrine, are inapplicable to 
CUE claims.  See, 38 C.F.R. § 20.1411.  A CUE motion is not 
an appeal, and therefore, with certain exceptions, it is not 
subject to the provisions of 38 C.F.R. § Parts 19 and 20, 
which pertain to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  Additionally, Board decisions which 
have been appealed to and decided by a court of competent 
jurisdiction, and decisions on issues which have been 
subsequently decided by a court of competent jurisdiction, 
are not subject to review on the basis of CUE in Board 
decisions.  38 C.F.R. § 20.1400(b).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity:  "It must be remembered that there 
is a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger [cites omitted]."  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993);  see also 64 Fed. Reg. 2137 
(January 13, 1999).

VA regulations specifically define what constitutes a valid 
claim for CUE, and they provide, in the pertinent part, as 
follows:

Section 20.1403, Rule 1403:  What 
constitutes clear and unmistakable error; 
what does not:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied. 

(b) Record to be reviewed-

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable. 

(d) Examples of situations that are not 
clear and unmistakable error-- 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

 (2) Duty to assist.  The 
Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated. 

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 


Sec. 20.1404, Rule 1404:  Filing and 
pleading requirements; withdrawal.

...

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied. 

38 C.F.R. §§ 20.1403 and 20.1404.

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it is 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "clear and unmistakable error" in evaluating alleged 
CUE in a Board decision.  Indeed, as was discussed in the 
notice of proposed rulemaking, at 63 Fed. Reg. 27,534, 27,536 
(1998), the sponsor of the bill which became the statute 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of [CUE]."  143 Cong. Rec. 
H1567, H1568 (daily ed. April 16, 1997) (remarks of Rep. 
Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek guidance 
as to the existence of CUE in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

It is noted that the Court has consistently stressed the 
rigorous nature of the concept of CUE, stating, for example, 
that "[c]lear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  "It must always be remembered 
that [CUE] is a very specific and rare kind of 'error.'" 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A disagreement as to how the Board evaluated the facts of a 
particular case is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As discussed earlier in this decision, the appellant's 
private attorney indicated in his January 2000 statement that 
he and his client had already explained in the past, "with 
sufficient allegations and averments," why they believed 
that the Board's June 6, 1990, decision was clearly and 
unmistakably erroneous.  His earlier explanation of the basis 
for his belief that the Board's decision was clearly and 
unmistakably erroneous, which he set forth in his January 
1999 statement, had been that the evidence at the time, of 
plantar flexion and dorsiflexion at "45%" and "15%," 
respectively, "would have warranted a 40% rating under 
[Diagnostic Code] 5270" of the Schedule.  The indicated 
motion capabilities were listed on the VA examination report 
in November 1988 as "45° plantar flexion and -15° 
dorsiflexion."  Although the Board decision in 1990 did not 
list the dorsiflexion motion as involving minus 15 degrees, 
this error was not outcome determinative or material, as a 
different decision would not have been mandated had the 
motion capability in question been correctly listed.  The 
fact remains that under Diagnostic Code 5271 a 10 percent 
rating would have been assigned in the event of "moderate" 
limitation of motion of the ankle, but having essentially 
total plantar flexion, with limited dorsiflexion to the 
extent indicated does not so clearly mandate such a finding 
that it would have involved error not to so conclude.  The 
private attorney's contention regarding the claimed CUE can 
be viewed in this light as a disagreement as to how the facts 
were weighed and evaluated by the Board, insofar as he is 
claiming that the medical evidence of record at the time was 
misinterpreted as not showing a degree of disability 
sufficient to warrant a compensable rating.  Such types of 
contentions (i.e., an expressed disagreement as to how the 
facts were weighed and evaluated), according to VA 
regulations, are insufficient to satisfy the criteria for a 
motion for revision of a prior Board decision on the basis of 
CUE.  38 C.F.R. § 20.1403(d)(3).

We would also point that the private attorney's 
interpretation of Diagnostic Code 5270 of the Schedule would 
also not provide a basis for reversal, in that it assumes, 
incorrectly, that that diagnostic code applies to limitation 
of motion of the ankle, when it is clear that that diagnostic 
code actually refers to cases in which there is ankylosis 
(i.e., absolutely no motion) of the ankle, which the veteran 
was not shown to have in 1990.  By way of further explanation 
of this code, the joint must be fixated at the levels 
specified to warrant assignment of the specified rating.

Insofar as the appellant's private attorney has advanced an 
erroneous interpretation of the application of the 
regulations to the appellant's case, and that he has 
submitted no additional argument in support of his contention 
that the Board's June 6, 1990, decision was clearly and 
unmistakably erroneous, the Board finds that the motion has 
failed to show that there was an error in the Board's 1990 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.
 
In view of the above, and because the allegations advanced in 
the appellant's private attorney's January 2000 motion either 
do not meet the pleading requirements to "set forth clearly 
and specifically the alleged [CUE], or errors, of fact or law 
in the Board's decision," or because, at best, the 
allegations in the motion express no more than "a 
disagreement with how the facts were weighed or evaluated," 
the January 2000 motion for revision or reversal of the 
Board's June 6, 1990, decision based on CUE must be denied.  
38 C.F.R. §§ 20.1403(d)(3) and 20.1404(b).


ORDER

The January 2000 motion for revision or reversal of the 
Board's June 6, 1990, decision denying the appellant's claim 
of entitlement to a compensable schedular rating for post-
operative residuals of an inservice right ankle injury, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



